Citation Nr: 1421203	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Meniere's Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967 and from June 1975 to November 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends his Meniere's syndrome is the result of repeated exposure to loud noise and consequent injury (so acoustic trauma), during his service.

Private treatment records in November 2009 show a diagnosis of Meniere's Syndrome, so confirm he has this claimed condition, but he has not been provided a VA compensation examination for a medical nexus opinion regarding its etiology, especially in terms of its alleged relationship with his service.  So the Board is obtaining this opinion before deciding this claim.

Also, his ongoing treatment records, including concerning his treatment at Pittsburgh Ear Associates, Wilkes Barre and Pittsburgh VA medical facilities should be obtained and associated with the claims file for consideration.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA and private treatment records concerning the Veteran's Meniere's Syndrome.  Specific healthcare providers include Wilkes Barre and Pittsburgh VA medical facilities and Pittsburgh Ear Associates.  

The non-VA medical records require a completed authorization and consent form (VA Form 21-4142) to release the confidential information.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1) (2013).

2.  Upon receipt of all additional records, arrange for an appropriate VA compensation examination for a medical nexus opinion concerning the etiology of this Veteran's Meniere's Syndrome.  All necessary diagnostic testing and evaluation should be performed and a complete history taken from him.  In conjunction with the examination, the claims file, including a complete copy of this remand, must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.


a) Based on the examination and review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's Meniere's Syndrome either incepted or originated during his military service from November 1963 to November 1967 and from June 1975 to November 1984 or is otherwise related or attributable to his service.

b) In rendering this opinion on causation, the examiner is advised that the Veteran had significant acoustic trauma in service from a blast near his duty station and resultantly is service-connected for hearing loss and tinnitus.  Therefore, medical comment is needed concerning whether the Meniere's Syndrome also is a residual of that unfortunate incident, including caused OR aggravated by the service-connected hearing loss and tinnitus.

c) The examiner must provide an adequate explanation of the rationale or reasoning underlying the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 

d) If the requested opinion cannot be provided without resorting to mere speculation, discuss why this is the case, such as by indicating whether more information is needed or because the limits of medical knowledge have been exhausted or for whatever other reason.  In other words, the examiner merely saying he/she cannot comment will not suffice.

3.  Ensure this report is responsive to this determinative issue of causation.  If not, obtain all necessary additional information.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

